Case 1:17-cv-01846-LPS-JLH Document 27 Filed 05/06/19 Page 1 of 2 PageID #: 589




David Zhang

Emerson Quiet Kool Ltd

1275 Bloomfield Ave

Building 16 -141

Fairfield NJ 07004

973-808-8899

April 29 1\ 2019



Re: C. A. No. 17-1846-LPS (Emerson Electric Co. Vs. Emerson Quiet Kool Ltd, Home Easy Ltd)



Dear Hon. Stark.




We are in the process of searching a new defense attorney for our case . The new attorney needs time to
research and get familiar with the case. We hereby request the time for defendants to answer Plaintiff's
complaints to be extended to June 2nd , 2019. Thanks.



Best Regards




David Zhang

COO, EVP
Case 1:17-cv-01846-LPS-JLH Document 27 Filed 05/06/19 Page 2 of 2 PageID #: 590




                                                                       illf!I UNITEDST.4TES
             PRIORITY                                     I                    POST.4LSERVICE •
                                                                                      u,p,.com
                                                                                                           Click-N-Ship®
                                                                                                   9481 7036 9930 0035 0585 36 0255 0000 0021 9801                 7
                *MAIL*
                                                                         E
                                                                                      $25.50


                                                                                      ~:.:!::~GE 1111.DI I IIIBIIII
             EXPRESS™                                            I,                   05/0112019               Malled from 07004   062S0000001308
             OUR FASTEST SERVICE IN THE U.S.
                                                                 I.
                                                                         PRIORITY MAIL EXPRESS 1-DAY™
       I
       ;f
                                                                       DAVID ZHANG
                                                                       HOME EASY LTD
                                                                       1275 BLOOMFIELD AVE BLDG 16-141
                                                                                                                   Scheduled Delivery Date: 05/02/19


       3                                                               FAIRFIELD NJ 07004-2708                                           0007

       l.
       ~
                                                                       SIGNATURE REQUIRED
                                                                                                                             jco12 I

       i                                                               SCHEDULED DELIVERY 3:00 PM




       '
       ~
       ii-
       '?2
             WHEN USED INTERNATIONALLY,
               A CUSTOMS DECLARATI ON
              LABEL MAY BE REQUIRED.
                                                                         ~~IP HON. LEONARD P STARK
                                                                           .    UNITED STATE DISTRICT COURT
                                                                                884 N KING ST
                                                                                UNIT 18
                                                                                WILM INGTON DE 19801


             ~IMS                                                        USPS SIGNATURE TRACKING #


             EP13F July 201 3 OD: 12.5 x 9.5



             II IIIIIII IIIIIIII II II 1111111111111111
                                                          L                    1111   I I 11 I I I
                                                                                   9481 7036 9930 0035 0585 36
                                                                                                                                                       1•1
                                                                                                                                                                   _J
                                                                                                                                                        11 UNITED STIJTES
                PS10001000006                             VISIT US                                                                                     ) POSTIJL SERVICE.
                                                          ORDERi FRE
                                                               ~                                                                                       I
